EXHIBIT 10.23

 

TERMINATION OF AGREEMENTS

 

This Termination of Agreements (“Termination”) is entered this 12th day of
March, 2010, by and between Ferrellgas, L.P. and Ferrellgas, Inc. (collectively,
“Ferrellgas”) and Samson Dental Practice Management, L.L.C. (“Samson”).

 

WHEREAS, the parties entered into a Services Agreement dated September 11, 2008
and entered into a Sub-Contractor Business Associate Agreement dated August 11,
2008 (collectively, the “Agreements”), and

 

WHEREAS, the services anticipated by such agreements are no longer necessary,
and the parties desire to terminate the obligations under the Agreements;

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       The parties agree that the Services
Agreement and Sub-Contractor Business Associate Agreement are hereby terminated,
effective March 12, 2010.

 

2.                                       Each party acknowledges the
satisfactory and full performance of the other party and agrees that all claims
and obligations inuring pursuant to such Agreements are hereby cancelled and
released.

 

3.                                       The parties acknowledge that Ferrellgas
does not have in its possession any Protected Health Information, as defined in
the Sub-Contractor Business Associate Agreement.

 

4.                                       The parties acknowledge that Samson has
paid all sums due to Ferrellgas pursuant to the Services Agreement, and that
Ferrellgas has performed all duties required of it pursuant to that Agreement.

 

 

 

Samson Dental Practice

 

Ferrellgas, L.P. by

 

Management, L.L.C.

 

Ferrellgas, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Pamela Breuckmann

 

By

/s/ Trent Hampton

 

 

 

 

Trent Hampton, VP Legal

 

 

 

 

Ferrellgas, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Trent Hampton

 

 

 

 

Trent Hampton, VP Legal

 

--------------------------------------------------------------------------------

 